Exhibit 10.1

Trex Company, Inc.

Description of Management Compensatory Plans and Arrangements

Components of Executive Compensation.

In accordance with the rules of the New York Stock Exchange, all components of
compensation for the chief executive officer and other executive officers of
Trex Company (the “Company”) are determined by the Compensation Committee of the
Board of Directors, all of whom meet the independence requirements prescribed by
such rules.

The Company’s executive compensation program includes a base salary, annual cash
incentive and long-term equity incentive compensation in the form of stock
appreciation right awards and restricted shares issued under the Trex Company,
Inc. 2005 Stock Incentive Plan (the “Stock Incentive Plan”).

Base Salary. Base salaries are the only non-variable element of the Company’s
total compensation. They reflect each executive officer’s responsibilities, the
impact of each executive officer’s position, and the contributions each
executive officer delivers to the Company. Salaries are determined by
competitive levels in the market for executives with comparable responsibilities
and job scope based on the Company’s peer group and the results of executive
compensation surveys, as well as the Company’s internal equity considerations.
Each year, at its December meeting, the Compensation Committee reviews and
establishes the base salaries of the Company’s executive officers for the next
calendar year. Salary increases, if any, are based on individual performance,
market conditions and Company performance. To gauge market conditions, the
Compensation Committee evaluates the peer group and market data compiled by its
independent compensation consultant. Base salaries are set upon review of the
peer group and market data provided to the Compensation Committee upon
consideration of the executive officer’s experience, tenure, performance and
potential.

Annual Cash Incentive. The Company pays annual cash incentive to its chief
executive officer, other executive officers, and other key employees generally
based upon the achievement of the Company’s planned pretax earnings and
cash-flow objectives for the fiscal year, which are approved by the Compensation
Committee no later than the first quarter of the year.

For each fiscal year, each participant in the plan is assigned a “target
incentive,” which is expressed as a percentage of the participant’s annual base
salary. The cash incentive amount paid to a participant is determined by
multiplying their target incentive by a performance percentage, which is
calculated based on the extent to which the planned pretax earnings and cash
flow objectives are achieved (excluding any items determined by the Compensation
Committee to be extraordinary), subject to the discretion of the Compensation
Committee to increase or decrease such amount. Cash incentive payments are
conditional upon the participant’s continued employment by the Company through
the date of grant, and are pro-rated for employees who have served for less than
a full year.

Long-Term Equity Incentive Compensation. The Company maintains a long-term
equity incentive compensation plan for the benefit of its chief executive
officer, other executive officers, and other key employees. Awards under the
plan are made under the Stock Incentive Plan by the Compensation Committee, and
for all grants prior to 2014, were a mix of 50% stock appreciation rights and
50% time-based restricted shares. Beginning with grants in 2014, such awards
shall be a mix of 50% time-based restricted stock and 50% performance-based
restricted stock. The total target long-term incentive award for each
participant in the plan is expressed as a percentage of the participant’s base
salary. The grant of restricted shares is conditional upon the attainment of a
certain pretax earnings target (excluding any items determined by the
Compensation Committee to be extraordinary), subject to the discretion of the
Compensation Committee to increase or decrease the award.

Personal Benefits and Perquisites. The Company maintains a limited number of
benefit programs available solely to the Company’s executive officers. The
personal benefits are considered to constitute a part of the Company’s overall
program and are presented in this light as part of the total compensation
package approved by the Compensation Committee at the time of an executive
officer’s hiring or promotion, as part of the Compensation Committee’s review of
each executive officer’s annual total compensation, and in compensation
discussions with executive officers.

Other Compensatory Plans

The Company’s executive officers also are eligible to participate in the
Company’s 401(k) plan, which is available to all regular Company employees.